Action for damages for personal injuries.- Resettled order denying plaintiff’s motion for the examination of two witnesses before trial reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs; the examination to proceed on five days’ notice. Both Clawson and Lent are material witnesses. Then- relationship to the defendant bank and their claimed attitude prior to the bringing on of this motion establish that each of them is a reluctant, unwilling or hostile witness. Special circumstances within the meaning of section 288 of the Civil Practice Act have been made manifest and entitle the plaintiff to take the depositions. (Bartlett v. Sanford, 244 App. Div. 722; La Bonte v. Long Island Railroad Co., 242 id. 844.) Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.